Title: James Maury to James Madison, 7 June 1831
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Laurel Hill Spotsylvania
                                
                                 7 June 1831
                            
                        
                        
                        I thank you for your kind letter of 29 April, which reached me at Newyork.
                        This place is the residence of my only remaining sister, who is married to a Mr Herndon. I have been here a
                            week; and, perhaps may remain a week or ten days longer; after which it is my intention to go on to my son’s near
                            Charlottesville; but Montpellier being so much on the way, I must avail of your kind invitation as I go on: however, as you
                            might be from home, be so good as inform me: in such case I could suspend my visit to Montpellier until after having been
                            at my son’s.
                        I came out from Liverpool with two Aids du Camps: namely my daughter and youngest
                            son. He has left me for a while on some matters of business; but my daughter will accompany me: and, perhaps, my Brother
                            Col Abram Maury, on a visit to his Nephews in Albemarle.
                        I much wish to be in the mountainous region as soon as I can; hoping thusly to get rid of what the doctors term a nervous cough which has sadly annoyed me of late. The S. W. Mountain Air I consider my native
                            air, or all but native: for I did breath the King Will A about 5 years, before my father removed to Albemarle. 
                        Before leaving Liverpool I did rather expect there would not have been any occasion for dissolving
                            parliament: but I now see I have been out in my reckoning: however I have no apprehension as to the final result. Be so
                            good as address your answer under cover to James Voss Esquire Fredericksburg.
                        I pray u and Mrs Madison to accept my best wishes. Your old friend
                        
                        
                            
                                James Maury
                            
                        
                    